                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                       UNITED STATES DISTRICT COURT

                                   9                                      NORTHERN DISTRICT OF CALIFORNIA

                                  10                                             San Francisco Division

                                  11        LUIS HURTADO LUCERO,                              Case No. 18-cv-05395-LB
                                  12                         Plaintiff,
Northern District of California
 United States District Court




                                                                                              ORDER FOR PLAINTIFF TO SHOW
                                  13                  v.                                      CAUSE WHY HIS RICO CLAIMS
                                                                                              SHOULD NOT BE DISMISSED
                                  14        IRA SERVICES, INC., et al.,
                                                                                              Re: ECF No. 90
                                  15                         Defendants.

                                  16

                                  17         Plaintiff Luis Hurtado Lucero invested $350,000 in retirement savings into a self-directed

                                  18   individual retirement account (“IRA”) called the “Lazzaro & Associates five-year trading

                                  19   portfolio” (the “Program”).1 The Program allegedly turned out to be an illegal Ponzi scheme.2 His

                                  20   claims include violations of the federal Racketeer Influenced Corrupt Organizations Act

                                  21   (“RICO”).3 Certain defendants (who administered the IRA) moved to dismiss the RICO claims,

                                  22   and the court granted their motion and dismissed the RICO claims with prejudice on the ground

                                  23   that the Private Securities Litigation Reform Act of 1995 (“PSLRA”) barred them.4 The same

                                  24

                                  25   1
                                        Second Am. Compl. (“SAC”) − ECF No. 90 at 2 (¶ 1), 7 (¶ 26). Citations refer to the Electronic Case
                                  26   File (“ECF”); pinpoint citations are to the ECF-generated page numbers at the top of documents.
                                       2
                                           Id. at 2 (¶ 1).
                                  27   3
                                           Id. at 10–13 (¶¶ 45−59).
                                  28   4
                                           Order − ECF No. 89 at 11.

                                       ORDER – No. 18-cv-05395-LB
                                   1   analysis applies to the RICO claims against the non-moving defendant here. A court may dismiss

                                   2   a plaintiff’s claims on its own initiative where the plaintiff does not state a valid, legally

                                   3   cognizable claim. Reed v. Lieurance, 863 F.3d 1196, 1207 (9th Cir. 2017). The court thus issues

                                   4   this order to the plaintiff to show cause why the PSLRA does not bar the RICO claims.

                                   5       The court asks the parties to confer by February 7, 2020. Thereafter, by February 13, 2020, the

                                   6   parties may file a joint statement with their respective views, or, if the defendant does not want to

                                   7   file a statement, the plaintiff must file a statement of up to five pages showing cause why the court

                                   8   should not dismiss the RICO claims. Alternatively, the plaintiff might agree that dismissal of the

                                   9   RICO claims is procedurally appropriate. Given the case’s procedural posture (and absent the

                                  10   input of the parties supporting a different approach), the court does not think remand of the state-

                                  11   law claims at this juncture is the right approach.

                                  12       The court can discuss the issues at the upcoming case-management conference now set for
Northern District of California
 United States District Court




                                  13   February 20, 2020 at 9:30 a.m.

                                  14       IT IS SO ORDERED.

                                  15       Dated: February 3, 2020

                                  16                                                      ______________________________________
                                                                                          LAUREL BEELER
                                  17                                                      United States Magistrate Judge
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28

                                       ORDER – No. 18-cv-05395-LB                           2
